DETAILED ACTION

This action is in reply to Applicant’s response filed May 9, 2022.
Claims 1, 6, and 11 have been amended.
Claims 1-15 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Greenberg on August 23, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claim 1, line 19, replace “an event router” with -- the event router --.
Claim 6, line 25, replace “an event router” with -- the event router --.
Claim 11, line 23, replace “an event router” with -- the event router --.

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[D]eploying into the container, both a bundle of the different event handlers associated with one application instance of one application, each of the event handlers having programming to process a specific programmatic event received from the event bus on behalf of the one application instance […], and also a bundle of additional event handlers associated with a different application instance of a different application each of the additional event handlers having programming to process a specific programmatic event also received on the event bus on behalf of the different application instance […]; and, managing inter-application communications between the one application instance and the different application instance in the application manager, and routing events on the event bus for both the one application     
 instance and the different application instance in the event router included as part of the application manager, the application manager providing a virtualization layer on top of the short-lived container” as recited in claim 1 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings.  Instructions for performing the above method as recited in claim 11 and the system for performing the above method as recited in claim 6, when taken in the context of each of the claims as a whole, was also not uncovered in the prior art teachings.  Dependent claims are allowed as they depend upon allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cai discloses dynamic access network selection based on application orchestration information in an edge cloud system.  Chitnis discloses debugging different applications in a single short-lived container.  Lachaume discloses event driven object management among multiple applications.  Raney 106 discloses instance based management for VM platforms.  Raney 422 discloses packet monitoring in virtual processing environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192/2194